Title: The Committee for Foreign Affairs to the American Commissioners, 1 December 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
York in Pensylvania Decr. 1st: 1777
As we wish the subject of this letter to be well attended to and understood, we shall confine ourselves intirely to the business of such french Gentlemen as have returned without getting employment in north america and particularly those of Monsr. du Coudray’s Corps.
Whatever may be the Clamour excited by discontent, we think that a candid consideration of our circumstances, and what Congress have really done will fully justify them in the eyes of reasonable men. We will observe in the first place, that, of all those who have returned, not one came here at the request of Congress, that they have cost the states a very large sum of money, and, that the circumstances of affairs would not permit any benefit to be drawn from them here. It was necessary, previous to the opening of the campaign that the affairs of the army should be arranged, officers appointed and every thing systematically made ready for the serious business that was approaching. At this time, it was not known by Congress or the Commander in chief, that such a character as Monsr. du Coudray (under such agreements as he brought with him) was to visit us. The best that could be done was therefore undertaken, and Genl: Knox, the father of the American Artillery, was appointed to that Command, and all the other divisions of the army filled with Major Generals.
In this state of things arrived Genl. du Coudray with an agreement by which he was to command the Artillery and the greater part of the Major Generals of the army, by being of older commission. A plentiful crop of resignations began presently to sprout up; and the whole army must have been deranged and thrown into confusion just at the opening of a Campaign, or this agreement not accorded to in the whole. But Monsr. du Coudray would have everything or nothing. An inflexible ambition that paid no regard to the situation and circumstances of the army would be gratified. This produced a scene of contention which was not ended, when the unfortunate General was drowned by accident in the Schuylkill going to join the army. Immediately on his death, the rest of his Corps determined to return to France; and in this disposition of mind Congress endeavoured to render things as agreable to them as possible, having some regard to the interest of the public which they serve.
It is true that a concurrence of causes, such as removal from Philadelphia, the time that elapsed before business was regularly gone into again, and the multiplicity of public affairs &c. did occasion some delay in settling with these Gentlemen, but this was loss to the community more than to them, because their pay was continued to the last. And you will see, by the papers inclosed, that ample allowances have been made for their expences to the shipping port for passage to France and travel to Paris. It has been already observed that Monsr. Du Coudray’s desire could not be complied with, without producing very injurious consequences. All the other Officers were offered admittance into the army according to the ranks stipulated for with Mr. Deane; but to avoid certain murmur and discontent by difference of pay in the same army, they were offered the pay and rations of continental officers of similar Rank. This they rejected, and when the mischief of dissimilar pay was removed by their determination to return to France, they were paid their Livres compleat, with all their Gratifications as agreed for their expences and passages being also fully satisfied.
Upon the whole, we beg Leave to refer you to the inclosed papers for more minute information touching this business, where we think you will find documents sufficient to convince unprejudiced and reasonable men that Congress have done all they could or ought in duty to the publick to have done, for the entire satisfaction of these Gentlemen. And we hope you will be enabled thereby to counteroperate any ill impressions that may be attempted to be made by some of these officers. We say some because we believe that the more reasonable among them are satisfied. We are with much Regard Gentlemen Your very humble Servants.
Richd. Henry LeeJames Lovell
(In Committee on foreign Affairs)(Copy)
 
Notation: Letter from Comtee of foreign affairs relative to returning French officers.
